DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12/27/2021. In particular, claim 1 has been amended to recite the limitations of previously presented claim 4. Claim 4 is cancelled. New claim 29, not previously presented and therefore not previously considered, is added. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (WO 2016/052387) evidenced by Hunter et al. (US 5,102,420). As the WO document is not in English, citations are made to the corresponding US document, which is US 2017/0283555. 
Takano teaches resin particles derived from a non-crosslinked amide based elastomer. In examples, Pebax 5533, which has a nylon 12 hard segment (which meets claim 6) and a polytetramethylene glycol soft segment (¶ 150) (which meets claims 5 and 7), is impregnated with a blowing agent and coated with 0.1 parts calcium carbonate per 100 parts by mass of the expandable particles (¶159). This means the calcium carbonate is present in an amount of about 0.1wt% of the particles. The particles are pre-expanded (¶160), placing into a closed container, impregnated with nitrogen (¶161) followed by heating in a mold to form an expanded molded article (¶160-162). Examples of blowing agent include nitrogen and carbon dioxide (¶95) and water (¶24).  As shown in the Figures of Takano, Takano forms a polymer matrix containing closed cells containing gas. See, for Example, Figure 7.  Takano teaches the foam is formed from particles derived from 2.3 kg of resin particles, 6 g magnesium pyrophosphate, 0.81 g sodium dodecylbenzenesulfonate. 0.11 g sodium dodecylbenzenesulfonate, 1.2 g ethylene bis(stearic acid amide), and 2.3 g calcium carbonate (¶ 158-159). This corresponds to an amount of resin of 99.6 wt% and an amount of calcium carbonate of about 0.0996 wt% each of which falls in the range recited in claim 1.
Takano teach that an inorganic compound, with an expressly named material being calcium carbonate, is preferably added in an amount of 0.03 parts by mass or more based on 100 parts by mass of expandable particles. See ¶102. This is a broad range of 0.03wt% or more (based on the expandable particles). This overlaps the range of newly presented claim 29.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings in Takano of an amount of calcium carbonate of 0.03 parts by weight or more based on 100 parts by weight of particles, which is a range of 0.03% by weight or more, to use an amount of metal carbonate which meets the instant claim limitations of instant claim 29 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Takano teaches that it preferable that the number average molecular weight Mn of the polyamide block (the hard block) is from 300 to 15,000, more preferably 600 to 5,000. It is preferable that the number average molecular weight Mn of the polyether block (the soft block) is from 100 to 6000, more preferably 200 to 3,000.  These ranges overlap the ranges of amended instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Takano to use copolymers having hard blocks and soft blocks with number average molecular weights which meet the instant claim limitations of amended instant claim 1, and which therefore also have a weight ratio which meets amended instant claim 1, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The expanded molded article of Takano, which is a foam article, has a compression set of less than 10% (¶26), which meets instant claim 28. The foams further have a restitution coefficient of 50 or more, which provides excellent recoverability and resilience. See ¶26.  This appears to meet instant claim 27. Example 1b has a compression set of 6% and a resilience of 58%. Example 3b has a resilience of 59% and a compression set of 5%. Alternatively, the foams of Takano are made from identical amounts of identical materials as required by the instant claims, the foams have closed cells and have the same density as the instantly claimed foamed. Therefore evidence is provided that the foams of Takano are the same as that of the instantly claimed foams, and the foams of Takano will therefore necessarily have the same properties as the foams of the instant invention, including the rebound resilience recited in instant claim 27, and including being flexible (recited in claim 25). The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 
The foams of Takano have a preferable density of 0.02 to 0.2 g/cm3, which is a density of 20 to 200 kg/m3. This density falls entirely within the range of density in claim 25. See ¶107. Claim 25 is recited in the product-by-process format by using the language “wherein the foam is formed…” Case law holds that:

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foams produced in Takano are made the same materials required by the instant claims and have a density which is the same as the foam of the instant claims. Thus, the products of Takano are the same as the products of the instant claims, regardless of the method by which they are produced
Regarding claim 26, Takano teaches that the foams have a fine uniform cell structure. Based on this teaching, one of ordinary skill in the art would at once envisage an article with cells which are uniform and which meet instant claim 26. Alternatively, it would have been obvious to one of ordinary skill in the art to ensure the cells are as uniform as possible, including having a difference between inner diameters of the closed cells which meets instant claim 26, in order to ensure uniform properties throughout an article made from the foams of Takano. 
It is additionally noted that Pebax 5533 is used in the Examples of Takano. As evidenced by Hunter et al. (US 5,102,420), Table 1, Pebax 5533 contains polytetramethylene oxide and nylon 12 in a weight ratio of has a weight ratio of 37.3 polytetramethyleneoxide and 62.7 nylon 12, which is a weight ratio of hard block (nylon 12) to soft block (polytetrafluoroethylene oxide) of 1.69. This falls within the range of amended instant claim 1.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (WO 2016/052387) as evidenced by Hunter et al. (US 5,102,420) and further in view of Kriha et al. (US 2011/0294910). As the WO document is not in English, citations are made to the corresponding US document, which is US 2017/0283555. It is noted that Kriha et al. reads on the non-elected species of claim 8. 
Takano evidenced by Hunter teach the composition and foam as described in this action above, the rejection of which is incorporated herein by reference. Takano evidenced by Hunter does not expressly recite that the compositions include a material such as that recited in instant claim 8.
However, Kriha et al. teaches an expandable pelletized material and a moldable foam produced therefrom. The expandable pelletized material is produced from a polymer matrix comprising a polyamide, a blowing agent, and optional further additives. Examples of additives include nucleating agents (¶188), which can be present in amounts of from from 0 to 50wt%, preferably up to 30wt%, which is a range of 0 to 30wt%. See ¶107. This overlaps the range of instant claim 8. Kriha et al. further disclose that impact modifiers such as rubbers can be included as the additive component C) (¶151), component (C) of which is present in amounts of from 0 to 50wt%, (¶107). Examples include ethylene methyl methacrylate and ethylene acrylate copolymers (¶168).  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Kriha et al. to use an amount of nucleating agent which meets the instant claim limitations of instant claim 8 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Takano and Kriha et al. relate to the field of foams produced from polyamides, wherein the foams are used to produce, for example, automobile parts (¶1 of Takano et al. and abstract of Kriha et al.). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use up to 30wt% of an additive, such as a nucleating agent, as disclosed in Kriha et al., in the invention of Takano in order to regulate and/or control the cell size of the expanded molded articles of Takano.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to 0 to 50wt% of a rubber such as ethylene methyl methacrylate copolymers or ethylene acrylate copolymers as disclosed in Kriha et al., in the invention of Takano in order to increase the toughness of the compositions of Takano. See ¶152 of Kriha et al. 

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 1 does recite the amount of metal carbonate in a precursor resin. Applicant further states that “claim 1 recites the amount of metal carbonate in a foam composition in the form of a polymer matrix containing closed cells containing gas,” as stated on page 10, paragraph 7 of the Remarks filed on 12/27/2021. Applicant further alleges that “it is well known that with a chemical foaming agent, a chemical reaction occurs with the precursor resin to form the gas in the closed cell; for example due to foaming agent decomposing to form gas…” as stated in the paragraph bridging pages 10-11 of the Remarks filed on 12/27/2021.
This is not persuasive.
The calcium carbonate disclosed in Takano meets the metal carbonate of the instant claim. The calcium carbonate of Takano is not a chemical foaming and is not described as a blowing agent in the invention. On the contrary, the blowing agents include, for example, nitrogen, carbon dioxide, and water. 
It is noted that there is no indication that the calcium carbonate used in Takano participates in a chemical reaction as argued by Applicant. Calcium carbonate is an inorganic metal carbonate and does not react when producing the particles of Takano. Takano provides no teaching or suggestion that the calcium carbonate of the invention discloses. The calcium carbonate coats the expandable particles, the expandable particles contain the pockets of gaseous blowing agent, and the gaseous blowing agent is, for example, nitrogen or carbon dioxide. One of ordinary skill in the art would recognize that the amount of calcium carbonate used to produce the expanded foam compositions of Takano is the amount which will be in the final composition. Takano teaches blowing agents are used to produce the closed cells in the structure of the foam. There is no teaching, suggestion, or any other indication that the calcium carbonate added to the expandable particles, made using the disclosed composition which contains the blowing agent which is what produces the closed cells, is not reacted or decomposed. Applicants have provided no explanation or evidence that the final foam product does not have the amounts of materials as described in the rejection above, including the amount of calcium carbonate discussed above, nor has Applicant cited to any portion of Takano which states the calcium carbonate is a chemical blowing agent which decomposes. Therefore, the argument is not persuasive and the rejection is maintained. 
The materials described in the rejection above include a dispersant, a surfactant, and a cell adjusting agent which merely controls the cell size. There is simply no indication that these materials are being reacted or decomposed or participating in any decomposition of the calcium carbonate, which meets the metal carbonate of the instant claims. The rejection sets an explanation as to what amount of resin and calcium carbonate is present in the expandable particles which are expanded to form foams, the amounts of which meet the instant claims. 
Applicant has provided no explanation or evidence as to what chemical reaction is occurring and how that would alter the amount of resin and calcium carbonate discussed above. Applicants cannot merely state that a chemical reaction somehow alters the amounts of materials without any evidence or explanation as to what amounts would be the result of the alleged chemical reaction. The calcium carbonate of Takano does not decompose. Rather, a blowing agent is contained in particles of the resin, and calcium carbonate is added to these particles. Because Applicant has provided no explanation or evidence of what chemical reaction is occurring and how the amounts disclosed in Takano as described above are affected and in what capacity, particularly what amounts Applicant believes are present in the final foam product, Applicants argument is not persuasive. The particles are heated within steam to form the foam. Steam will merely heat the blowing agent of Takano which causes it to expand, thereby expanding the particles to form the product. Expansion does not in any way require a chemical reaction, but a physical reaction due to the increase of movement of the molecules of the blowing agent, which causes the expansion. It is respectfully requested that Applicants describe in detail what amounts of materials will be present in the final foam product and what reaction is taking place. While butane is used in the Example, nitrogen and carbon dioxide are expressly described alternatives. When nitrogen or carbon dioxide are used, which would be in the same amount as the blowing agent component of the example as these are expressly named blowing agents in Takano, a chemical reaction still does not occur for expansion. Rather, a physical reaction due to the application of heat from steam causes the expansion, and no materials are decomposed or consumed. 
It is additionally noted that ¶103 of Takano expressly states that the calcium carbonate, an inorganic material, is used because it does not melt. There is no discussion of any chemical reaction of the calcium carbonate occurring. Also, the cells of the instant claims are not what contain the metal carbonate. The polymer matrix, which has cells within it, is what contains the calcium carbonate. The calcium carbonate of Takano is part of the matrix of the foams produced therein. The calcium carbonate of Takano does not decompose or react as suggested by Applicants, and the cells are formed from the addition of the blowing agent, of which examples are nitrogen and carbon dioxide. The closed cells will contain the nitrogen or carbon dioxide gas which expands when subjected to steam heat, which again, does not alter the amount of calcium carbonate. 
For the reasons provided above, Applicant’s arguments filed on 12/27/2021 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766